Petition for Writ of Mandamus Denied and Memorandum Opinion filed November
15, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00904-CV
                                   ____________

     IN RE VENUS FORD OF CUDAHY, INC., FORD MOTOR COMPANY
             and FORD INTERNATIONAL CAPITAL LLC f/k/a
            FORD INVESTMENT ENTERPRISES CORP., Relators


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-71227



                     MEMORANDUM                     OPINION

      On October 14, 2011, relators, Venus Ford of Cudahy, Inc., Ford Motor Company,
and Ford International Capital LLC f/k/a Ford Investment Enterprises Corp., filed a
petition for writ of mandamus. See Tex. Gov't Code § 22.221. Relators ask this court to
order the respondent, the Honorable Steven E. Kirkland, presiding judge of the 215th
District Court of Harris County, Texas, to set aside his October 5, 2011, discovery order,
entered in trial court cause number 2008-71227, styled Dealer Computer Services, Inc. v.
Ford Motor Company and Ford Investment Enterprise Corporation a/k/a FIECO.
Relators claim that the trial court abused its discretion in requiring two privileged
documents to be produced. Relators also filed a motion for a temporary stay of the trial
court’s discovery order, which this court granted. See Tex. R. App. P. 52.8(b), 52.10.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).

       Relators have not established that they are entitled to extraordinary relief. See
Boring & Tunneling Co. of Am., Inc. v. Salazar, 782 S.W.2d 284, 288 (Tex.
App.—Houston [1st Dist.] 1989, orig. proceeding) (if conflicting evidence is presented on
whether the attorney-client privilege applies, the trial court’s decision is conclusive on
mandamus review); see also In re ExxonMobil Corp., 97 S.W.3d 353, 363 (Tex.
App.—Houston [14th Dist.] 2003, orig. proceeding) (finding no abuse of discretion where
trial court resolved factual disputes and relator did not establish that trial court could
reasonably have reached only a decision in its favor). Accordingly, we deny relator’s
petition for writ of mandamus. We lift the stay granted in our October 18, 2011, order.


                                            PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                               2